Name: Commission Regulation (EC) No 2604/97 of 16 December 1997 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries
 Type: Regulation
 Subject Matter: trade policy;  iron, steel and other metal industries;  tariff policy;  cooperation policy;  European Union law
 Date Published: nan

 L 351 /28 | en~i Official Journal of the European Communities 23 . 12. 97 COMMISSION REGULATION (EC) No 2604/97 of 16 December 1997 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, during that year and has recovered since the first months of 1997. This positive trend is expected to continue into 1998 , but this depends on market and exchange rate developments . Available economic indicators show the following trends : Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 51 8 /94 ( l ), as last amended by Regulation (EC) No 231 5/96 (2), and in particular Article 1 1 thereof, (a) Production . In 1996, production of crude steel in the Community decreased to 148 million tonnes, 5 % below 1995. During the first eight months of 1997, Community production increased by 7,6 % compared with the same period of 1996. For 1997 as a whole, production is expected to be above the 1995 level of 156 million tonnes: Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (s), as last amended by Regulation (EC) No 847/97 (4), and in particular Article 9 ( 1 ) thereof, Consultations having taken place within the Committees set up under the Regulations referred to above, Whereas by Commission Regulation (EC) No 2412/96 (5), imports into the Community of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community and the Treaty establishing the European Community were subject to a priori Community surveillance; (b) Imports. Imports of ECSC products into the Commu ­ nity from all third countries amounted to 13,4 million tonnes in 1996, 65 % of which (8,7 million tonnes) were flat and long products . For 1996 the imports decreased by 25 % for all ECSC products . This drop in imports was preceded by sharp increases of 30 to 35 % in 1995 and 1994. Furthermore, the average 25 % decrease in the level of imports in 1996 reflects decreases of 52 % for semi-finished products and 33 % for long products, whereas imports of flat products decreased by 12 % . Member States are unequally affected by these trends . In some Member States, imports of certain flat or long products have increased by more than 100 % compared with the same period of 1995 . During the first six months of 1997, imports of ECSC products amounted to 7,3 million tonnes, an average decrease of 1 % compared with the same period in 1996, which reflects a decrease of 6 % for semi-finished products, a 3 % decrease for flat products and an increase of 22 % for long products . Imports are expected to grow in the remain ­ ing months of 1997 . Forecasts for 1998 are , however, hard to establish with certainty because of the absence of up-to-date trade statistics for all Member States and important changes in trade structures; Whereas in accordance with the provisions of Regulations (EC) No 3285/94 and (EC) No 519/94, products covered by the Treaty establishing the European Coal and Steel Community are subject to the common rules for imports and it is therefore necessary that the arrangements for Community surveillance measures in respect of ECSC products be adopted in accordance with the provisions of those Regulations; Whereas the steel market in the Community has been unstable in recent years, partly due to pressure from imports and notably from regions with excessive produc ­ tion capacity and weak domestic consumption . The steel market was still unstable in early 1996, but stabilized (c) Exports . Exports of ECSC products increased to 24,5million tonnes in 1996 . The average 24 % increase in the level of exports in 1996 compared with 1995, reflects increases of 70 % for semi-finished products, 19 % for flat products and 13 % for long products. For the first six months of 1997, exports of ECSC products amounted to 10,4 million tonnes, an average decrease (') OJ L 349 , 31 . 12 . 1994, p. 53 , (  2) OJ L 314, 4 . 12. 1996, p . 1 . j 1 ) OJ L 67, 10 . 3 . 1994, p . 89 . (4) OJ L 122, 14. 5 . 1997, p. 1 . ( s OJ L 329, 19 . 12 . 1996, p . 11 . 23 . 12. 97 EN Official Journal of the European Communities L 351 /29 Whereas the surveillance documents issued for the purposes of Community surveillance must be valid throughout the Community, regardless of the Member State of issue; Whereas the Member States and the Commission should exchange the information resulting from Community surveillance as fully as possible; Whereas the issue of surveillance documents, while subject to standard conditions at Community level , is to be the responsibility of the national authorities; Whereas it should be recalled that the delivery of a surveillance documentation for certain iron and steel products is subject to presentation of an export document in accordance with arrangements established within the framework of double-checking agreements with certain third countries, and whereas the present Regulation does not apply to the products originating in those countries which are subject to such a double-checking system, HAS ADOPTED THIS REGULATION: of 12 % compared with the same period in 1 996, which reflects decreases of 55 % for semi-finished products, 4 % for flat products but an increase of 4 % for long products . This situation is expected to continue in the second semester of 1997; (d) Similar trends apply to certain steel products covered by the EC Treaty:  in 1996, production of narrow strip coil decreased by 10 % compared with 1995. Imports decreased by an average of 3,0 % in 1996 compared with 1995. For the first six months of 1997, imports decreased by an average of 8 % compared with the same period in 1996 . However, these general trends conceal the pressure of imports in certain regions of the Community,  in 1996, production of steel tubes and pipes decreased by 3,6 % compared with 1995 . During the first six months of 1997, Community produc ­ tion increased by 8,4 % compared with the same period in 1996 . Imports of steel tubes and pipes decreased by an average of 4,7 % in 1996 compared with 1995 . For the first six months of 1997, imports of steel tubes and pipes increased by an average of 8 % compared with the same period in 1996; Whereas, therefore, the trends with respect to certain ECSC and EC products originating in third countries covered by this Regulation threaten to cause injury to Community producers; Whereas the Community's external trade statistics are not available within the periods established by Commission Regulation No 840/96 (') and whereas it is necessary that this problem should be addressed urgently in order to be solved, at the latest, during 1998 ; Whereas the interests of the Community require that imports of certain steel products should be subject to prior Community surveillance in order to provide statis ­ tical information permitting rapid analysis of import trends; Whereas the completion of the internal market requires that the formalities to be accomplished by Community importers be identical wherever the goods may be cleared; Whereas release for free circulation of the products covered by this Regulation should be made subject to presentation of a surveillance document meeting uniform criteria; Whereas that document should on simple application by the importer, be endorsed by the authorities of the Member States within a certain period but without the importer thereby acquiring any right to import; the docu ­ ment should therefore be valid only during such period as the import rules remain unchanged; Article 1 1 . From 1 January 1998 , the release for free circulation in the Community of iron and steel products covered by the ECSC and EC Treaties listed in Annex I, originating in non-member countries other than the countries of the European Free Trade Association (EFTA) or countries which are parties to the Agreement on the European Economic Area (EEA), shall be subject to prior Com ­ munity surveillance in accordance with Articles 11 and 12 of Regulation (EC) No 3285/94 and Articles 9 and 10 of Regulation (EC) No 519/94 . However, products which are subject to a double-checking surveillance agreement es ­ tablished between a non-member country and the Com ­ munity shall be subject to the conditions established by that agreement and not to the present Regulation . 2. The classification of the products covered by this Regulation is based on the tariff and statistical nomencla ­ ture of the Community (hereinafter called the 'combined nomenclature', or in abbreviated form 'CN'). The origin of the products covered by this Regulation shall be deter ­ mined in accordance with the rules in force in the Community. Article 2 1 . The release for free circulation of the products referred to in Article 1 in the Community shall be subject to presentation of a surveillance document issued by the relevant authorities of a Member State . 2 . The surveillance document referred to in paragraph 1 shall be issued automatically by the competent auth ­ ority in the Member States, without charge for any quant ­ ities requested, within five working days of presentation of(') OJ L 114, 8 . 5 . 1996, p . 7 . L 351 /30 I EN [ Official Journal of the European Communities 23 . 12. 97 importer shall present a certificate of production issued by the producing steel mill . 5 . Surveillance documents may be used only for such time as arrangements for liberalization of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agree ­ ment or the management of a quota:  the period of validity of the surveillance document is hereby fixed at four months,  unused or partly used surveillance documents may be renewed for an equal period . 6 . The importer shall return surveillance documents to the issuing authority at the end of their period of validity. 7 . The competent authorities may, under the condi ­ tions fixed by them, allow the submission of declarations or requests to be transmitted or printed by electronic means . However, all documents and evidence must be available to the competent authorities . 8 . The surveillance document may be issued by elec ­ tronic means as long as the customs offices involved have access to this document across a computer network. Article 3 1 . A finding that the unit price at which the transac ­ tion is effected varies from that indicated in the surveil ­ lance document by less than 5 % in either direction or that the total quantity of the products presented for import exceeds the quantity given in the surveillance document by less than 5 % shall not preclude the release for free circulation of the products in question . 2 . Applications for surveillance documents and the documents themselves shall be confidential . They shall be restricted to the competent authorities and the applicant . Article 4 1 . The Member States shall communicate to the Commission : (a) on as regular and up-to-date a basis as possible and at least by the last day of each month , details of the quantities and values (calculated in ecus) for which surveillance documents have been issued; (b) within 6 weeks of the end of each month, details of imports during that month , in accordance with Article 26 of Regulation No 840/96 . The information provided by Member States shall be broken down by product, CN code and by country. 2 . The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document. an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submis ­ sion , unless it is proven otherwise . 3 . A surveillance document issued by one of the au ­ thorities listed in Annex II shall be valid throughout the Community. 4 . The surveillance document shall be made out on a form corresponding to the model in Annex III . The importer's application shall include the following elements : (a) the name and full address of the applicant (including telephone and telefax numbers, and possible identi ­ fication number used by the competent national au ­ thorities) and VAT registration number, if subject to VAT; (b) if applicable, the name and full address of the de ­ clarant or representative of the applicant (including telephone and telefax numbers); (c) the full name and address of the exporter; (d) the exact description of the goods, including:  their trade name,  the combined nomenclature (CN) code(s),  the country of origin ,  the country of consignment; (e) the net weight, expressed in kilograms and also quantity in the unit prescribed where other than net weight, by combined nomenclature heading-, ( f) the cif value of the goods in ecu at the Community frontier by combined nomenclature heading; (g) whether the products concerned are seconds or of substandard quality ('); (h) the proposed period and place of customs clearance; (i) whether the application is a repeat of a previous ap ­ plication concerning the same contract; (j) the following declaration , dated and signed by the applicant with the transcription of his name in capital letters : ' I , the undersigned, certify that the information provided in this application is true and given in good faith , and that I am established in the Community.', The importer shall also submit a copy of the contract of sale or purchase and of the pro forma invoice . If so requested, for example in cases where the goods are not directly purchased in the country of production , the (') Under the criteria given in OJ C 180 , 11 . 7 . 1991 , p. 4 . 23 . 12. 97 [ EN Official Journal of the European Communities L 351 /31 Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply from 1 January to 31 December 1998 . Article 5 Any notices to be given hereunder shall be given to the Commission of the European Communities and shall be communicated electronically within the integrated network set up for this purpose , unless for imperative technical reasons it is necessary to use other means of communication temporarily. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997 . For the Commission Leon BRITTAN Vice-President L 351 /32 HEN Official Journal of the European Communities 23 . 12. 97 ANNEX I LIST OF PRODUCTS SUBJECT TO PRIOR SURVEILLANCE (1998) 7225 11 00 7225 19 10 7225 19 90 7225 20 20 7225 30 00 7225 40 80 7226 11 10 7226 11 90 7226 19 10 7226 19 30 7226 19 90 7228 10 10 7228 10 30 7228 20 11 7228 20 19 7228 20 30 7228 30 20 7228 30 41 7228 30 49 7228 30 61 7228 30 69 7228 30 70 7228 30 89 7228 60 10 7228 70 10 7228 70 31 7228 80 10 7228 80 90 7208 10 00 7208 25 00 7208 26 00 7208 27 00 7208 36 00 7208 37 10 7208 37 90 7208 38 10 7208 38 90 7208 39 10 7208 39 90 7208 40 10 7208 40 90 7208 51 10 7208 51 30 7208 51 50 7208 51 91 7208 51 99 7208 52 10 7208 52 91 7208 52 99 7208 53 10 7208 53 90 7208 54 10 7208 54 90 7208 90 10 7209 15 00 7209 16 10 7209 16 90 7209 17 10 7209 17 90 7209 18 10 7209 18 91 7209 1 8 99 7209 25 00 7209 26 10 7209 26 90 7209 27 10 7209 27 90 7209 28 10 7209 28 90 7209 90 10 72 10 11 10 7210 12 11 7210 12 19 7210 20 10 7210 30 10 7210 41 10 7210 49 10 7210 50 10 7210 61 10 7210 69 10 7210 70 31 7210 70 39 7210 90 31 7210 90 33 7210 90 38 7211 13 00 7211 14 10 7211 14 90 7211 19 20 7211 19 90 7211 23 10 7211 23 51 7211 23 91 7211 23 99 7211 29 20 7211 29 50 7211 29 90 7211 90 11 7211 90 90 7212 10 10 7212 10 91 7212 20 11 7212 30 11 7212 40 10 7212 40 91 7212 50 31 7212 50 51 7212 60 11 7212 60 91 7213 10 00 7213 20 00 7213 91 10 7213 91 20 7213 91 41 7213 91 49 7213 91 70 7213 91 90 7213 99 10 7213 99 90 7214 20 00 7214 30 00 7214 91 10 7214 91 90 7214 99 10 7214 99 31 7214 99 39 7214 99 50 7214 99 61 7214 99 69 7214 99 80 7214 99 90 7215 90 10 7216 10 00 7216 21 00 7216 22 00 7216 31 11 7216 31 19 7216 31 91 7216 31 99 7216 32 11 7216 32 19 7216 32 91 7216 32 99 7216 33 10 7216 33 90 7216 40 10 7216 40 90 7216 50 10 7216 50 91 7216 50 99 7216 99 10 7301 10 00 Complete CN heading 7304 Complete CN heading 7306 7307 93 1 1 7307 93 19 7307 99 30 7307 99 90 23 . 12. 97 EN Official Journal of the European Communities L 351 /33 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITES NATIONALES COMPETENTES ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA DAS AUTORIDADES NACIONAIS COMPETENTES LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA LISTA Ã VER KOMPETENTA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  FRANCE SERIBEMinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiques QuatriÃ ¨me division : Mise en Ã uvre des politiques commerciales 3-5, rue Barbet-de-Jouy F-75357 Paris 07 SP TÃ ©lÃ ©copieur: (33 1 ) 43 19 43 69international  Services des licences Rue General Leman 60 B-1040 Bruxelles TÃ ©lÃ ©copieur: (32 2) 230 83 22 Ministerie van Economische Zaken IRELAND Licensing Unit Department of Tourism and Trade Kildare Street IRL-Dublin 2 Bestuur van de Economische Betrekkingen Vierde Afdeling: Toepassing van het Internationaal Handelsbe ­ leid  Dienst Vergunningen Generaal Lemanstraat 60 Fax : (353 1)67661 54 B-1040 Brussel Fax : (32 2) 230 83 22 ITALIA DANMARK Ministero per il Commercio estero D.G. Import-export, Divisione V Viale Boston I-00144 Roma Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Fax: (45) 87 20 40 77 Telefax : 39 6-59 93 26 36 / 59 93 26 37 DEUTSCHLAND LUXEMBOURG Bundesamt fÃ ¼r Wirtschaft, Dienst 01 Postfach 5171 D-65762 Eschborn 1 Fax : 49(61 96)40 42 12 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L-2011 Luxembourg TÃ ©lÃ ©copieur: (352)46 61 38 EÃ Ã AÃ A Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã .Ã .Ã £ NEDERLAND Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Centrale Dienst voor In - en Uitvoer Postbus 30003, Engelse Kamp 2 NL-9700 RD Groningen Fax (31-50)526 06 98 Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (301 ) 328 60 29/328 60 59/328 60 39 ESPAÃ A OSTERREICH Bundesministerium fÃ ¼r wirtschaftliche AngelegenheitenMinisterio de Economia y Hacienda DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E-28046 Madrid AuÃ enwirtschaftsadministration LandstraÃ er HauptstraÃ e 55-57 A-1030 Wien Fax: 43-1-715 83 47Fax : (34 1)5 63 18 23/349 38 31 L 351 /34 r"EN~i Official Journal of the European Communities 23 . 12. 97 PORTUGAL DirecÃ §Ã £o-Geral do Comercio Avenida da RepÃ ºblica , 79 P-1000 Lisboa Telefax : (351-1)793 22 10 SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Fax: (46 8) 30 67 59 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House  West Precinct Billingham, Cleveland UK-TS23 2NF Fax : (44 1642) 533 557 SUOMI Tullihallitus PL 512 FIN-00101 Helsinki Telekopio: + 358 9 614 2852 ANNEX III SURVEILLANCE DOCUMENTEUROPEAN COMMUNITY 1 1 . Consignee ( name , full address , country , VAT number ) 2 . Issue number 3 . Proposed place and date of import 4 . Authority responsible for issue ( name , address and telephone number ) Holde r 's co py 6 . Country of origin ( and geonomenclature code ) 5 . Declarant / representative as applicable ( name and full address ) 7 . Country of consignment (and geonomenclature code ) 8 . Last day of validity 1 9 . Description of goods 10 . CN code and category 11 . Quantity in kilograms (net mass) or in additional units 12 . Value in ecus , cif at Community frontier 13 . Additional remarks 14 . Competent authority s endorsement Date : Signature : Stamp 15 . ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof 16 . Net quantity ( net mass or other unit of measure stating the unit ) 19 . Customs document 20 . Name , Member State , stamp and signature ( form and number) of the attributing authority or extract number and date of attribution17 . In figures 18 . In words for the quantity attributed 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . Extension pages to be attached herein EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 1 . Consignee ( name , full address , country , VAT number) 2 . Issue number 2 3 . Proposed place and date of import 4 . Authority responsible for issue ( name , address and telephone number) Co py fo r th e iss ui ng au th or ity 5 . Declarant / representative as applicable (name and full address ) 6 . Country of origin ( and geonomenclature code ) 7 . Country of consignment ( and geonomenclature code) 8 . Last day of validity 2 9 . Description of goods 10 . CN code and category 11 . Quantity in kilograms (net mass ) or in additional units 12 . Value in ecus , cif at Community frontier 13 . Additional remarks 14 . Competent authority 's endorsement Date : Signature : Stamp 15 . AHRIBUTIONS Indicate the quantity available ¡n part 1 of column 17 and the quantity attributed in part 2 thereof 16 . Net quantity ( net mass or other unit of measure stating the unit) 19 . Customs document 20 . Name , Member State , stamp and signature ( form and number) of the attributing authority or extract number and date of attribution17 . In figures 18 . In words for the quantity attributed 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . 1 . 2 . Extension pages to be attached herein